Dear Mr. Williams:
This office is in receipt of your opinion request of recent date wherein you ask whether it is legal for charitable organizations, volunteer organizations, school or other civic groups to solicit funds on public roadways for the purpose of raising monies. You also inquire, if such activities are legal and authorized by the State of Louisiana, can the municipality require a permit or prior authorization before said groups can engage in these fund raising activities upon state, parish or municipal roadways?
LSA-R.S. 14:97.1 clearly states that solicitation on an interstate highway or the entrance or exit ramp of an interstate highway is a crime punishable by a fine of not more than $200.00 and imprisonment of not more than six months or both.
LSA-R.S. 32:218 states that no person shall stand on a roadway for the purpose of soliciting a ride, employment or business from the occupant of any vehicle.
A municipality can prevent such groups from engaging in fund raising activities upon parish or municipal roadways. The City of Baton Rouge and the Parish of  East Baton Rouge enacted an ordinance which withstood constitutional muster. The preamble to the ordinance reads:
"Whereas, a problem has been identified with persons attempting to solicit rides, employment, business or charitable contributions from the occupants of moving vehicles or certain city streets; and
"Whereas, this practice has been identified as being unsafe for both the person engaging in the solicitation and for traffic in general; and
"Whereas, the activity of soliciting rides, business, employment, or charitable contributions from the occupants of vehicles constitutes an impediment to the normal and safe flow of traffic in the City of Baton Rouge; and
"Whereas, this activity has in the past resulted in accidents one of which resulted in the death of the person engaged in the soliciting activity, Section 96 (b) provides:
      "No person shall be upon or go upon any street or roadway or shall be upon or go upon any shoulder of any street or roadway nor shall any such person be upon or go upon any neutral ground of any street or roadway for the purpose of soliciting employment, business or charitable contributions of any kind from the occupant of any vehicle."
The International Society of Krishna Consciousness of New Orleans, Inc., a religious organization, with First Amendment protection challenged this ordinance in federal court, Middle District of Louisiana. The City of Baton Rouge prevailed and the decision was affirmed at the Fifth Circuit Court of Appeals. SeeThe International Society of Krishna Consciousness of NewOrleans, Inc. v City of Baton Rouge and Parish of East BatonRouge, 668 F. Supp. 527 (1987) and The International Societyof Krishna Consciousness of New Orleans, Inc. v City of BatonRouge and Parish of East Baton Rouge, 876 F.2d 494 (1989). Both courts agreed that this practice cannot be made safe. The ordinance was deemed "content-neutral", in that it applies even-handedly to every organization or individual regardless of viewpoint. The ordinance also meets the governmental safety interest. "The direct solicitation from drivers distracts them from their primary duty to watch the traffic and potential hazards of the road, observe all traffic control signals or warnings and prepare to move through the intersection." Krishna,
supra, p. 498.
Therefore, it is clear that the practice of soliciting funds from occupants in vehicles is prohibited in the State of Louisiana on interstate highways and state roadways. A municipality can enact an ordinance which seeks to restrict or modify the activity in question on City or Parish roadways. The City of Baton Rouge's ordinance has withstood a constitutional challenge and therefore, is a good model to follow. The federal court opinion does not address permitting such an unsafe activity. It would not be within the municipality's best interest to issue a permit for such an unsafe activity.
Very truly yours,
                         RICHARD P. IEYOUB ATTORNEY GENERAL
                         BY: __________________________ KORDICE M. DOUGLAS ASSISTANT ATTORNEY GENERAL
KMD:ta